DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the open-fire cooker arrangement of claim 2—with the heating device placed in a space between the four eccentric gears on the base below the shaking flat plate—must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1–2 are objected to because of the following informalities:
The terms “heating time” and “heating temperature” on the 2nd-to-last line of claim 1 should each have the indefinite article for clarity.
The term “space” on line 8 of claim 2 should have the indefinite article for clarity.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, first, “an eccentric gear” (ln. 2), then later, “four eccentric gears” (lns. 5–6). The limitations together render the claim indefinite at least because it’s unclear if the eccentric gear and the four eccentric gears are related. The disclosure makes clear that there are only four eccentric gears. Therefore, the Office suggests that Applicant strike the first “eccentric gear” limitation.
Claim 2 provides for two alternatives: one in which “the heating device is placed above the shaking flat plate”; and one in which “the heating device is placed in [a] space that is between the four eccentric gears on the base that is below the shaking flat plate.” However, claim 1 already provides that the “heating device . . . [is] disposed on the shaking flat plate” (ln. 4). Therefore, the second alternative 
Claim 2 recites “a non-open-fire cooker” and “an open-fire cooker.” While the Office appreciates that Applicant has explained a non-open-fire cooker is, for example, “an induction cooker” (para. 8 of the submitted specification), the Office does not understand the scope of the term “open--” in “open-fire cooker.” While the Office might understand the term “open” to mean exposed, i.e. the fire rises unobstructed from the heating device, this definition is not part of the original disclosure (at least as translated). The Office suggests that Applicant strike the term “open.”
Claim 2 recites “a pan base” (ln. 6) and “the pan base” (last words). However, the recitation of “a pan base” is for one embedment and “the pan base” is for an alternate embodiment. To make the division between the embodiments clear, Applicant should also employ the indefinite article for the second embodiment.

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the objections as well as the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Most analogous art uses pan a motion other than orbital to stir food: Sakane et al. (US Pub. 2015/0250187), Takikawa et al. (US Pat. 5,386,102), Wang (US Pub. 2008/0099462), He (US Pub. 2013/0327224), Leon (US Pat. 4,173,925), Bellanca (US Pat. 4,763,570), Wong et al. (US Pat. 4,821,631), Sawhney et al. (US Pub. 2005/0077283).

Neumann et al. (US Pub. 5,564,826) discloses a shaker that only has a reciprocating motion, but also has heater pads 22 on top of its shaking plate. However, it is non-analogous art.
He (US Pub. 2018/0140132) is probably the closest prior art of record, being analogous and having a heater, but He has several differences with the claimed invention, most notably its gear equivalents of its bearing housings and shafts that connect to the shaking flat plate are only three in number, and do not appear to share a same diameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reynolds, Jr. (US Pat. 4,702,610).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J NORTON/Examiner, Art Unit 3761